DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 12/03/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 21-33 have been considered but are moot because the arguments do not apply to the same interpretation or combination of references being used in the current rejection. Applicant’s arguments are directed solely to the claimed invention as amended 12/03/2021, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simony (US 2003/0034434 A1) in view of Kasuga et al. (US 2014/0043510 A1).
	
Regarding claim 21, Simony teaches an imaging device (Simony Fig. 3) comprising: 
a first pixel (Simony, Fig. 3);
a first signal line (Simony, Fig. 3, Line connected to Output Terminal S, Paragraph 0040) and a second signal line (Simony, Fig. 3, Line connected to terminal ALM and voltage and current supply, Paragraph 0039) to which a multi-level signal is applied (Simony, Paragraphs 0039-0040, VDD, SC1 and Vref, Paragraph 0047, See Conclusion), wherein 

a photoelectric converter that converts incident light into a signal charge (Simony, Fig. 3, photodiode PD, Paragraph 0037), 
a charge storage region that stores the signal charge (Simony, Fig. 3, Node N, Paragraph 0039), 
a first connection that is electrically connected to the charge storage region (Simony, Fig. 3, Connection of PD to the charge storage region), and 
a first transistor (Simony, Fig. 3, transistor M1, Paragraph 0039) that includes a first diffusion layer (Simony, Fig. 3, Lower side of M1) and a second diffusion layer (Simony, Fig. 3, Upper side of M1, Paragraph 0039), the first diffusion layer being electrically connected to the first signal line not through the second diffusion layer (Simony, Fig. 3, Line connected to Output Terminal S, Paragraph 0040, The first diffusion layer is directly connected to the first signal line.), the second diffusion layer being electrically connected to the second signal line (Simony, Fig. 3, the second diffusion layer is connected to the second signal line through M2, Paragraph 0039), the first transistor outputting a signal corresponding to an amount of the signal charge to the first signal line (Simony, Paragraph 0039, Further, it is known that MOS transistor sources and drains are diffusion layers.), 
the first pixel includes a feedback path through which the signal is negatively fed back to the charge storage region (Simony, Fig. 3, Paragraph 0050), 
the first pixel further includes 
a second transistor (Simony, Fig. 3, M3) that includes the charge storage region (Simony, Fig. 3, Node N) and a third diffusion layer (Simony, Fig. 3, M3 side connected 
a third transistor (Simony, Fig. 3, M4) that includes a fourth diffusion layer (Simony, Fig. 3, M4 side connected to Node A) and a fifth diffusion layer (Simony, Fig. 3, M4 side connected to ALM), the fourth diffusion layer being electrically connected to the first diffusion layer not through the second diffusion layer (Simony, Fig. 3, M4, The fourth diffusion layer is connected to the first diffusion layer (lower side of M1) through CF and M1.), the fifth diffusion layer being electrically connected to the third diffusion layer (Simony, Fig. 3, The fifth diffusion layer is connected to third diffusion layer through M4, Further, it is known that MOS transistor sources and drains are diffusion layers.), and 
a capacitance element that is electrically connected between the charge storage region and the third diffusion layer (Simony, Fig. 3, capacitive element CF, Paragraph 0037, and 
the feedback path includes the charge storage region (Simony, Fig. 3, Node N), the first transistor (Simony, Fig. 3, transistor M1), the third transistor (Simony, Fig. 3, transistor M4, and the capacitance element (Simony, Fig. 3, Capacitor CF, Paragraph 0050).
However, Simony does not teach a semiconductor substrate; pixels arranged two-dimensionally along a row direction and a column direction on the semiconductor substrate, the pixels including a first pixel; and one or more interconnection layers located on the semiconductor substrate, the one or more interconnection layers including a first signal line extending along the column direction and a second signal line 
In reference to Kasuga et al. (hereafter referred as Kasuga) teaches an imaging device (Kasuga, Fig. 11) comprising: 
a semiconductor substrate (Kasuga, Fig. 2, semiconductor substrate 31, Paragraph 0051); 
pixels arranged two-dimensionally (Kasuga, Fig. 1) along a row direction and a column direction on the semiconductor substrate (Kasuga, Fig. 2), the pixels including a first pixel (Kasuga, Fig. 1, Any of Pixels 11); and 
one or more interconnection layers (Kasuga, Fig. 2, Figure 2 shows one interconnection layer) located on the semiconductor substrate, the one or more interconnection layers including a first signal line (Kasuga, Figs. 1 and 2, column signal lines 141, Paragraph 0051) extending along the column direction and a second signal line (Kasuga, Figs. 1 and 2, power source line 125, Paragraph 0057), wherein 
the first pixel includes 
a photoelectric converter that converts incident light into a signal charge (Kasuga, Fig. 1, photoelectric converting unit 111, Paragraph 0052), 

a first interconnection (Kasuga, Fig. 2, Interconnection connecting diffusion layer 54 and pixel electrode 46) that is electrically connected to the charge storage region (Kasuga, Paragraph 0056), and 
a first transistor (Kasuga, Fig. 1, amplifying transistor 113) that includes a first diffusion layer (Kasuga, Fig. 2, Diffusion Layer 51, Paragraph 0054) and a second diffusion layer (Kasuga, Fig. 2, Diffusion Layer 52, Paragraph 0054), the first transistor being electrically connected to the first signal line (Kasuga, Fig. 2, Paragraph 0054, The first transistor is connected to the first signal line through selection transistor 115.), the first transistor being electrically connected to the second signal line (Kasuga, Fig. 2, Diffusion Layer 52, Paragraph 0054, Paragraph 0057), 
the one or more interconnection layers include a first interconnection layer (Kasuga, Fig. 2, The one interconnection layer is a first interconnection layer.), 
the first signal line, the second signal line, and the first interconnection are arranged in the first interconnection layer (Kasuga, Fig. 2), and 
the second signal line is located between the first interconnection and the first signal line in the first interconnection layer when viewed in a direction perpendicular to the semiconductor substrate (Kasuga, Fig. 2).
These arts are analogous since they are both related to pixel structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Simony with the pixel array substrate construction using and one or more interconnection layers and 
Claims 32 and 33 are rejected for the same reasons as claim 21.

Regarding claim 22, the combination of Simony and Kasuga teaches the imaging device according to Claim 21 (see claim 21 analysis), wherein the one or more interconnection layers include a third signal line to which the multi-level signal is applied, the third signal line being arranged in the first interconnection layer, and the first interconnection is located between the second signal line and the third signal line in the first interconnection layer when viewed in the direction perpendicular to the semiconductor substrate (Simony, Fig. 3, Line connected to terminal ALM and voltage and current supply, Kasuga, Figs. 1 and 2, The third signal line may be the power source line 125 of a second pixel. For example, a pixel adjacent to the right of the pixel of Figure 2 would contain the third signal line and the first interconnection would be then located between the second signal line and the third signal line.).

Regarding claim 23, the combination of Simony and Kasuga teaches the imaging device according to Claim 22 (see claim 22 analysis), wherein the third signal line is electrically connected to the second diffusion layer (Simony, Fig. 3, Line connected to terminal ALM and voltage and current supply, Kasuga, Fig. 1, The third signal line (power signal lines 125) is connected to all second diffusion layer.).



Regarding claim 28, the combination of Simony and Kasuga teaches the imaging device according to Claim 21 (see claim 21 analysis). However, the combination of Simony and Kasuga does not explicitly teach wherein the photoelectric converter includes a first electrode, a second electrode, and a photoelectric conversion film between the first electrode and the second electrode, and the first interconnection electrically connects the second electrode and the charge storage region to each other.
In further reference to Kasuga, Kasuga teaches wherein the photoelectric converter includes a first electrode (Kasuga, Fig. 2, transparent electrode 47), a second electrode (Kasuga, Fig. 2, pixel electrode 46), and a photoelectric conversion film (Kasuga, Fig. 2, photoelectric converting film 45) between the first electrode and the second electrode, and the first interconnection electrically connects the second electrode and the charge storage region to each other (Kasuga, Fig. 2, Paragraph 0056).
These arts are analogous since they are both related to pixel structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Simony 

Regarding claim 29, the combination of Simony and Kasuga teaches the imaging device according to Claim 21 (see claim 21 analysis), wherein a first voltage is applied to the second signal line in a reset period in which the charge storage region is reset (Simony, Fig. 4, ϕ1, VREF, VREF+VGS, Paragraph 0047, See Conclusion), and a second voltage different from the first voltage is applied to the second signal line in a readout period in which the signal is read out from the charge storage region (Simony, Fig. 4, VDD during Read, See Conclusion).

Regarding claim 30, the combination of Simony and Kasuga teaches the imaging device according to Claim 21 (see claim 21 analysis), further comprising: a signal generation circuit that supplies the multi-level signal to the second signal line (Simony, Fig. 3, the signal generation circuit is considered to be VDD, SC1, Read switch top, SV, SC2 Read switch bottom.).

Regarding claim 31, the combination of Simony and Kasuga teaches the imaging device according to Claim 21 (see claim 21 analysis), wherein a direction of a current that flows through the second signal line is changed by application of the multi-level signal (Simony, Paragraphs 0043-0047).


a first pixel (Simony, Fig. 3);
a first signal line (Simony, Fig. 3, Line connected to Output Terminal S, Paragraph 0040) and a second signal line (Simony, Fig. 3, Line connected to terminal ALM and voltage and current supply, Paragraph 0039) to which a multi-level signal is applied (Simony, Paragraphs 0039-0040, VDD, SC1 and Vref, Paragraph 0047, See Conclusion), wherein 
the first pixel includes 
a photoelectric converter that converts incident light into a signal charge (Simony, Fig. 3, photodiode PD, Paragraph 0037), 
a charge storage region that stores the signal charge (Simony, Fig. 3, Node N, Paragraph 0039), 
a first connection that is electrically connected to the charge storage region (Simony, Fig. 3, Connection of PD to the charge storage region), and 
a first transistor (Simony, Fig. 3, transistor M1, Paragraph 0039) that includes a first diffusion layer (Simony, Fig. 3, Lower side of M1) and a second diffusion layer (Simony, Fig. 3, Upper side of M1, Paragraph 0039), the first diffusion layer being electrically connected to the first signal line not through the second diffusion layer (Simony, Fig. 3, Line connected to Output Terminal S, Paragraph 0040, The first diffusion layer is directly connected to the first signal line.), the second diffusion layer being electrically connected to the second signal line (Simony, Fig. 3, the second diffusion layer is connected to the second signal line through M2, Paragraph 0039), the 
the first pixel includes 
a feedback path through which the signal is negatively fed back to the charge storage region (Simony, Fig. 3, Paragraph 0050), 
a second transistor (Simony, Fig. 3, M3) that includes the charge storage region (Simony, Fig. 3, Node N) and a third diffusion layer (Simony, Fig. 3, M3 side connected to Node A, Further, it is known that MOS transistor sources and drains are diffusion layers.), 
a third transistor (Simony, Fig. 3, M4) that includes a fourth diffusion layer (Simony, Fig. 3, M4 side connected to Node A) and a fifth diffusion layer (Simony, Fig. 3, M4 side connected to ALM), the fourth diffusion layer being electrically connected to the first diffusion layer not through the second diffusion layer (Simony, Fig. 3, M4, The fourth diffusion layer is connected to the first diffusion layer (lower side of M1) through CF and M1.), and
a capacitance element that is electrically connected between the charge storage region and the fifth diffusion layer (Simony, Fig. 3, capacitive element CF, Paragraph 0037, and 
the feedback path includes the charge storage region (Simony, Fig. 3, Node N), the first transistor (Simony, Fig. 3, transistor M1), the third transistor (Simony, Fig. 3, transistor M4, and the capacitance element (Simony, Fig. 3, Capacitor CF, Paragraph 0050).

In reference to Kasuga et al. (hereafter referred as Kasuga) teaches an imaging device (Kasuga, Fig. 11) comprising: 
a semiconductor substrate (Kasuga, Fig. 2, semiconductor substrate 31, Paragraph 0051); 
pixels arranged two-dimensionally (Kasuga, Fig. 1) along a row direction and a column direction on the semiconductor substrate (Kasuga, Fig. 2), the pixels including a first pixel (Kasuga, Fig. 1, Any of Pixels 11); and 
one or more interconnection layers (Kasuga, Fig. 2, Figure 2 shows one interconnection layer) located on the semiconductor substrate, the one or more interconnection layers including a first signal line (Kasuga, Figs. 1 and 2, column signal 
the first pixel includes 
a photoelectric converter that converts incident light into a signal charge (Kasuga, Fig. 1, photoelectric converting unit 111, Paragraph 0052), 
a charge storage region that stores the signal charge (Kasuga, Figs. 2 and 3B, Accumulation Diode/Floating diffusion, Paragraph 0052 and 0056), 
a first interconnection (Kasuga, Fig. 2, Interconnection connecting diffusion layer 54 and pixel electrode 46) that is electrically connected to the charge storage region (Kasuga, Paragraph 0056), and 
a first transistor (Kasuga, Fig. 1, amplifying transistor 113) that includes a first diffusion layer (Kasuga, Fig. 2, Diffusion Layer 51, Paragraph 0054) and a second diffusion layer (Kasuga, Fig. 2, Diffusion Layer 52, Paragraph 0054), the first transistor being electrically connected to the first signal line (Kasuga, Fig. 2, Paragraph 0054, The first transistor is connected to the first signal line through selection transistor 115.), the first transistor being electrically connected to the second signal line (Kasuga, Fig. 2, Diffusion Layer 52, Paragraph 0054, Paragraph 0057),
the one or more interconnection layers include a first interconnection layer (Kasuga, Fig. 2, The one interconnection layer is a first interconnection layer.), 
the first signal line, the second signal line, and the first interconnection are arranged in the first interconnection layer (Kasuga, Fig. 2), and 

These arts are analogous since they are both related to pixel structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Simony with the pixel array substrate construction using and one or more interconnection layers and placement interconnections and signal lines as seen in Kasuga since a multi-layer solid-state imaging device makes it possible for a photoelectric converting unit in the device to have a larger the capacity and a higher saturation charge level (Paragraph 0007).

Regarding claim 33, Simony teaches an imaging device (Simony Fig. 3) comprising: 
a first pixel (Simony, Fig. 3);
a first signal line (Simony, Fig. 3, Line connected to Output Terminal S, Paragraph 0040) and a second signal line (Simony, Fig. 3, Line connected to terminal ALM and voltage and current supply, Paragraph 0039) to which a multi-level signal is applied (Simony, Paragraphs 0039-0040, VDD, SC1 and Vref, Paragraph 0047, See Conclusion), wherein 
the first pixel includes 
a photoelectric converter that converts incident light into a signal charge (Simony, Fig. 3, photodiode PD, Paragraph 0037), 

a first connection that is electrically connected to the charge storage region (Simony, Fig. 3, Connection of PD to the charge storage region), and 
a first transistor (Simony, Fig. 3, transistor M1, Paragraph 0039) that includes a first diffusion layer (Simony, Fig. 3, Lower side of M1) and a second diffusion layer (Simony, Fig. 3, Upper side of M1, Paragraph 0039), the first diffusion layer being electrically connected to the first signal line not through the second diffusion layer (Simony, Fig. 3, Line connected to Output Terminal S, Paragraph 0040, The first diffusion layer is directly connected to the first signal line.), the second diffusion layer being electrically connected to the second signal line (Simony, Fig. 3, the second diffusion layer is connected to the second signal line through M2, Paragraph 0039), the first transistor outputting a signal corresponding to an amount of the signal charge to the first signal line (Simony, Paragraph 0039, Further, it is known that MOS transistor sources and drains are diffusion layers.), 
the first pixel includes 
a feedback path through which the signal is negatively fed back to the charge storage region (Simony, Fig. 3, Paragraph 0050), 
a third transistor (Simony, Fig. 3, M4) that includes a fourth diffusion layer (Simony, Fig. 3, M4 side connected to Node A) and a fifth diffusion layer (Simony, Fig. 3, M4 side connected to ALM), the fourth diffusion layer being electrically connected to the first diffusion layer not through the second diffusion layer (Simony, Fig. 3, M4, The 
a capacitance element that is electrically connected between the charge storage region and the fifth diffusion layer (Simony, Fig. 3, capacitive element CF, Paragraph 0037, and 
the feedback path includes the charge storage region (Simony, Fig. 3, Node N), the first transistor (Simony, Fig. 3, transistor M1), the third transistor (Simony, Fig. 3, transistor M4, and the capacitance element (Simony, Fig. 3, Capacitor CF, Paragraph 0050).
However, Simony does not teach a semiconductor substrate; pixels arranged two-dimensionally along a row direction and a column direction on the semiconductor substrate, the pixels including a first pixel; and one or more interconnection layers located on the semiconductor substrate, the one or more interconnection layers including a first signal line extending along the column direction and a second signal line to which a multi-level signal is applied, a first interconnection that is electrically connected to the charge storage region, the one or more interconnection layers include a first interconnection layer, the first signal line, the second signal line, and the first interconnection are arranged in the first interconnection layer, the second signal line is located between the first interconnection and the first signal line in the first interconnection layer when viewed in a direction perpendicular to the semiconductor substrate,
In reference to Kasuga et al. (hereafter referred as Kasuga) teaches an imaging device (Kasuga, Fig. 11) comprising: 

pixels arranged two-dimensionally (Kasuga, Fig. 1) along a row direction and a column direction on the semiconductor substrate (Kasuga, Fig. 2), the pixels including a first pixel (Kasuga, Fig. 1, Any of Pixels 11); and 
one or more interconnection layers (Kasuga, Fig. 2, Figure 2 shows one interconnection layer) located on the semiconductor substrate, the one or more interconnection layers including a first signal line (Kasuga, Figs. 1 and 2, column signal lines 141, Paragraph 0051) extending along the column direction and a second signal line (Kasuga, Figs. 1 and 2, power source line 125, Paragraph 0057), wherein 
the first pixel includes 
a photoelectric converter that converts incident light into a signal charge (Kasuga, Fig. 1, photoelectric converting unit 111, Paragraph 0052), 
a charge storage region that stores the signal charge (Kasuga, Figs. 2 and 3B, Accumulation Diode/Floating diffusion, Paragraph 0052 and 0056), 
a first interconnection (Kasuga, Fig. 2, Interconnection connecting diffusion layer 54 and pixel electrode 46) that is electrically connected to the charge storage region (Kasuga, Paragraph 0056), and 
a first transistor (Kasuga, Fig. 1, amplifying transistor 113) that includes a first diffusion layer (Kasuga, Fig. 2, Diffusion Layer 51, Paragraph 0054) and a second diffusion layer (Kasuga, Fig. 2, Diffusion Layer 52, Paragraph 0054), the first transistor being electrically connected to the first signal line (Kasuga, Fig. 2, Paragraph 0054, The first transistor is connected to the first signal line through selection transistor 115.), the 
the one or more interconnection layers include a first interconnection layer (Kasuga, Fig. 2, The one interconnection layer is a first interconnection layer.), 
the first signal line, the second signal line, and the first interconnection are arranged in the first interconnection layer (Kasuga, Fig. 2), and 
the second signal line is located between the first interconnection and the first signal line in the first interconnection layer when viewed in a direction perpendicular to the semiconductor substrate (Kasuga, Fig. 2).
These arts are analogous since they are both related to pixel structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Simony with the pixel array substrate construction using and one or more interconnection layers and placement interconnections and signal lines as seen in Kasuga since a multi-layer solid-state imaging device makes it possible for a photoelectric converting unit in the device to have a larger the capacity and a higher saturation charge level (Paragraph 0007).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simony (US 2003/0034434 A1) in view of Kasuga et al. (US 2014/0043510 A1) in view of Tamaki et al. (US 2015/0115339 A1) in further view of Lee (US 2008/0224243 A1).


In reference to Tamaki et al. (hereafter referred as Tamaki), Tamaki teaches wherein the one or more interconnection layers include a second interconnection layer adjacent to the first interconnection layer (Tamaki, Figs. 3A and 10, interconnect layers 6-8), and the first interconnection (Tamaki, Figs. 3A and 10, metal line 40) is arranged in both the first interconnection layer and the second interconnection layer (Tamaki, Figs. 3A and 10).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Simony and Kasuga with the method of using multiple interconnection layers as seen in Tamaki to provide multiple layers of wiring layers and since it is a known method of manufacturing circuits on a substrate and would provide similar and expected results.
However, the combination of Simony, Kasuga and Tamaki does not teach the second signal line are arranged in both the first interconnection layer and the second interconnection layer.

These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Simony, Kasuga and Tamaki with the teaching of arranging the power signal line in multiple interconnection layers as seen in Lee to connect the second signal line to the transistor. That is, Kasuga shows the second signal line connected to the transistor without showing multiple interconnect layers, Tamaki shows multiple layers but does not show the connection to the transistor. Lee is provided to explicitly show a power line connected to the circuit through multiple layers.

Allowable Subject Matter
Claim 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 25, prior art of record neither anticipates nor renders obvious:
The imaging device according to Claim 21, wherein the first pixel includes a fourth transistor that includes a sixth diffusion layer and a seventh diffusion layer, the seventh diffusion layer being electrically connected to the first signal line, a second 
Claim 26 depends on and further limits claim 25 and is therefore allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simony (US 2003/0214596 A1): Simony shows explicitly shows the multi-level signal applied to the second signal line in Figs. 3-4. Figure 3 node B is equivalent to ALM of Simony (US 2003/0034434 A1). Figure 4 chart “B” shows the multi-level signal applied to the second signal line.
Figure 4 shows voltage “VREF+VGS” and “Borderline case” applied to node B during ϕ1- ϕ2.
Figure 4 shows voltage VDD applied to node B during read.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698